Exhibit 10.3
 


 [logo1.jpg]





Jonathan Shaw
Spitz Inc.
700 Brandywine Drive,
Chadds Ford, PA 19317


Re: Employment Agreement
Dear Jon:
This letter agreement sets forth the terms of your employment with Evans &
Sutherland Computer Corporation, a Utah corporation ("E&S" or the "Company"),
effective as of the commencement of your employment with the Company, as set
forth in Section 2 below (the "Effective Date").
1.
Position and Duties.

(a)
You will be employed by the Company as its Chief Executive Officer. In such
position, you will have the duties and authority consistent with the duties and
authority of a chief executive officer of a company in the information
technology industry of a size comparable to E&S. The Company's Board of
Directors (the "Board"), in its sole discretion, may alter, modify, or change
your duties, offices, positions, responsibilities and obligations set forth in
this Agreement at any time, consistent with the status of a senior executive of
the Company. You accept employment with the Company on the terms and conditions
set forth in this Agreement, and you agree to devote your full business time,
judgment, energy and skills exclusively to the advancement of the business
interests of the Company and its affiliates and to discharge your duties and
responsibilities for them. You shall report directly to the Board. Your
principal place of employment will be in Chadds Ford, Pennsylvania, except for
required travel on Company business, including travel to the Company's
headquarters in Salt Lake City, Utah, as necessary and appropriate.  You will
use best efforts to travel to the Company's headquarters in Salt Lake City,
Utah, not less frequently than monthly.

(b)
You will agree to serve, without additional compensation, if elected or
appointed thereto, in one or more executive offices of the Company or any
affiliate of the Company, or as a member of the Board or board of directors of
any affiliate of the Company; provided, however, that you are indemnified for
serving in any and all such capacities on a basis no less favorable that is
currently provided in the Company's bylaws, or otherwise.

2.
Term of Employment. You will be employed by the Company commencing on September
2, 2016, until August 30, 2019, after which your employment term will
automatically renew for additional terms of one (1) year each; provided that
either you or the Company may give written notice of non-renewal, which notice
period shall be a minimum of three (3) months before the end of the then-current
term, and further provided, that either you or the Company may terminate your
employment at any time, with or without cause, subject to the provisions of
Sections 4, 5 and 6 below.

1

--------------------------------------------------------------------------------



3.
Compensation. You will be compensated for your services to the Company as
follows:

(a)
Base Salary:  Commencing on the Effective Date, your annual base salary ("Base
Salary") shall be Three Hundred Thousand dollars ($300,000) payable bi-weekly in
accordance with the Company's normal payroll practices.  Base Salary shall be
subject to periodic review and adjustment during the Term of this Agreement, but
in no event shall Base Salary be reduced below Three Hundred Thousand dollars
($300,000).

(b)
Award of Options:  As of the Effective Date, you will be granted incentive stock
options to purchase up to One Hundred Twenty-five Thousand (125,000) in shares
of the Company's common stock. Pursuant to the Company's 2014 Equity Incentive
Plan (the "Equity Plan"), the options granted pursuant to this paragraph shall
vest on each of the following dates: 20% on January 1, 2017; 20% on January 1,
2018; 20% on January 1, 2019; 20% on January 1, 2020; and 20% on January 1,
2021, all as more fully described in the Option Award Agreement dated as of the
Effective Date between you and the Company. The above notwithstanding, in the
event of a Change in Control all unvested equity grants, including options
granted above, shall become immediately vested.  The Option Award Agreement
shall reflect the full vesting of options upon Change in Control.

(c)
Incentive Bonus: As determined annually by the Compensation Committee, you will
be eligible to receive an annual bonus under the E&S Management Incentive Plan
(the "MIP"). Your bonus under the MIP will be based upon the Company's and your
achievement of various financial goals established and approved annually by the
Board or the Compensation Committee.  Nothing in this Agreement shall guaranty
that you will receive an annual bonus or that any bonus awarded will be for a
particular amount. Any bonus for a fiscal year will be paid within 90 days after
the close of that fiscal year. The Company reserves the right to amend, change,
or cancel the MIP at its sole discretion.

(d)
Benefits:  You will have the right, on the same basis as other
similarly-situated employees of the Company, to participate in and to receive
benefits under any applicable benefit plans, as well as under the Company's
business expense reimbursement and other policies.  Your participation will be
subject to the terms of the applicable plan documents and generally applicable
Company policies, as the same may be in effect from time to time, and any other
restrictions or limitations imposed by law, including without limitation,
applicable tax rules.  You will accrue paid vacation in accordance with the
Company's vacation policy.  The Company reserves the right to cancel or change
the benefit plans and programs it offers to its employees at any time.

2

--------------------------------------------------------------------------------

(e)
Withholding:  All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

4.
Voluntary Termination.  In the event that you voluntarily resign from your
employment with the Company without Good Reason (as defined in Section 5) you
will be entitled to no compensation or benefits from the Company other than
those earned under Section 3(a) and (e) through the date of your termination. 
You agree that if you voluntarily terminate your employment with the Company
without Good Reason, you will provide the Company with 60 days' written notice
of your resignation.  The Company may, in its sole discretion, elect to waive
all or any part of such notice period and accept your resignation at an earlier
date.

5.
Resignation for Good Reason.  During your employment with the Company, you may
terminate your employment for Good Reason within thirty (30) days of the event
constituting Good Reason by delivering to the Company a notice specifying that
you are terminating your employment for Good Reason, setting forth in reasonable
detail the facts and circumstances you claim give you Good Reason, and giving
the Company thirty (30) days to cure the circumstances you claim give you Good
Reason.  If you deliver such a notice and the Company fails to cure the
circumstances you claim give you Good Reason within thirty (30) days resulting
in a Separation (as defined in Section 6(c)) then the Company shall pay you the
same severance pay and benefits you would have received if your employment had
been terminated without cause pursuant Section 6(b) of this Agreement, provided
however, that you must sign a general release of known and unknown claims in the
form attached hereto as Exhibit A in order to receive such severance.  For
purposes of this Agreement, "Good Reason" shall mean any of the following events
if effected by the Company without your consent:  (i) a material diminution of
your duties, responsibilities, or authority; (ii) a material reduction of your
Base Salary; (iii) a requirement that you report to a corporate officer or
employee instead of reporting directly to the Board; (iv) a material change in
the geographic location where you work; (v) the Company's failure to secure the
written assumption of its material obligations under this Agreement from any
successor to the Company; or (vi) a material breach of this Agreement by the
Company which is not remedied within fifteen (15) business days following
written notice from you.

6.
Other Termination.  Your employment may be terminated by the Company under the
circumstances set forth below.

(a)
Termination for Cause:  If your employment is terminated by the Company for
cause as defined below, you shall be entitled to no compensation or benefits
from the Company other than those earned under Section 3(a) and (e) through the
date of your termination for cause.

For purposes of this Agreement, a termination "for cause" occurs if you are
terminated for any of the following reasons: (i) theft, dishonesty or
falsification of any employment or Company records; (ii) improper disclosure of
the Company's confidential or proprietary information resulting in damage to the
Company; (iii) any action or omission by you that constitutes a knowing and
material violation of the Company's policies and procedures; (iv) your failure
or inability to perform any assigned duties after written notice from the
Company to you of, and a reasonable opportunity to cure, such failure or
inability; (v) your conviction (including any plea of guilty or no contest) of a
felony, or of any other criminal act if that act impairs your ability to perform
your duties under this Agreement or (vi) your failure to cooperate in good faith
with a governmental or internal investigation of the Company or its directors,
officers or employees, if the Company has requested your cooperation. For
purposes of this paragraph, "Company" shall mean E&S and its affiliates.
3

--------------------------------------------------------------------------------

(b)
Termination Without Cause, Death or Disability:  If a Separation occurs because
your employment is terminated by the Company without cause or as a result of
your death or Disability (as defined below), and if you sign a general release
of known and unknown claims in form attached hereto as Exhibit A, you will
receive severance payments equal to one hundred thirty-five percent (135%) of
your Base Salary at the time of such termination; less applicable withholding,
payable over a period of twelve (12) months after the date of the Separation.
Severance payments will be made periodically in accordance with the Company's
normal payroll schedule.  You, your personal representative or guardian, as
applicable, must execute and return the form of release attached hereto as
Exhibit A to receive severance payments.  The severance payments will commence
on the date in which the release becomes irrevocable in accordance with its
terms or applicable law. During the twelve-month severance period, the Company
will also pay the premiums to continue your group health insurance coverage
under COBRA if you are eligible for COBRA and have elected continuation coverage
under the applicable rules.  However, the Company's COBRA obligations shall
immediately cease to the extent you become eligible for benefits from a
subsequent employer.

(c)
Termination following Change of Control.  If a Change of Control (as defined in
the Equity Plan) occurs and within twelve (12) months following such Change of
Control, your employment with the Company or its successor is terminated:  (i)
by the Company or its successor without cause; (ii) as a result of your death or
Disability; or (iii) following your resignation for Good Reason, you shall be
entitled to all separation payment and benefit set forth in Section 6(b);
provided however, that the severance payments shall be made in a single lump sum
upon execution and non-revocation of the form of release attached hereto as
Exhibit A.

(d)
Definition of Separation. For purposes of this Agreement, "Separation" means a
"separation from service," as defined in the regulations under Section 409A of
the Internal Revenue Code of 1986, as amended (the "Code"). For purposes of this
Agreement, "Disability" means (i) your inability, by reason of physical or
mental illness or other cause, to perform your duties hereunder on a full‑time
basis for a period of ninety (90) days in any one year period, or (ii) in the
discretion of the Board, as such term is defined in any disability insurance
policy in effect at the Company during the time in question.

4

--------------------------------------------------------------------------------

(e)
Commencement of Payments.  For purposes of Section 409A of the Code, each salary
continuation payment under Section 5 or 6(b) above is hereby designated as a
separate payment.  If the Company determines that you are a "specified employee"
under Section 409A(a)(2)(B)(i) of the Code at the time of your Separation, then
(i) the salary continuation payments under Section 5 or 6(b) above, to the
extent that they are subject to Section 409A of the Code, will commence during
the seventh month after your Separation and (ii) the installments that otherwise
would have been paid during the first six months after your Separation will be
paid in a lump sum when the salary continuation payments commence.

7.
Termination Obligations.

(a)
Return of Property.  You agree that all property (including, without limitation,
all equipment, tangible proprietary information, documents, records, notes,
contracts and computer-generated materials) furnished to you by the Company or
any affiliate or created or prepared by you in the course of your employment
belongs to the Company and shall be promptly returned to the Company upon
termination of your employment.

5

--------------------------------------------------------------------------------

(b)
Resignation and Cooperation.  Following any termination of employment, you shall
cooperate with the Company in the winding up of pending work on behalf of the
Company or any affiliate and the orderly transfer of work to other employees.
You shall also cooperate with the Company and any affiliate in the defense of
any action brought by any third party against the Company that relates to your
employment by the Company. The Company shall reimburse you for your time and
reasonable expenses incurred in connection with such cooperation.

8.
Confidential Information.

(a)
You acknowledge that because of your position with the Company, you will have
access to Confidential Information (as defined below) of the Company and its
affiliates.  Accordingly, you hereby agree that, during your employment and at
all times thereafter, you will hold the Confidential Information of the Company
and its affiliates in strict confidence and will neither use (for yourself or
any third party) the information nor furnish, make available or disclose it to
anyone, except to the extent necessary to carry out your responsibilities as an
employee of the Company or as specifically authorized in writing by the Board. 
As used in this Agreement, "Confidential Information" means any information
relating to the business or affairs of the Company and its affiliates,
including, but not limited to information relating to financial statements,
operations manuals, systems manuals, customer identities, customer profiles,
customer preferences, partner or investor identities, employees, suppliers,
advertising programs, target markets, servicing methods, equipment, programs,
strategies and information, market analyses, profit margins, past, current or
future marketing strategies, or any other proprietary information used by the
Company or its affiliates; provided, however, that Confidential Information
shall not include any information which is in the public domain or becomes known
in the industry through no act or omission by you.  You acknowledge that the
Confidential Information is vital, sensitive, confidential and proprietary to
the Company and that you are under a contractual and common law duty to not
disclose the Confidential Information to any third party at any time.  You
acknowledge and agree that your non-disclosure obligation applies to all
Confidential Information of the Company, no matter when you obtained knowledge
of or access to such Confidential Information.  You further acknowledge that the
Company would not employ you or provide you with access to its Confidential
Information, but for your promises and covenants contained in this Section 8 and
elsewhere in this Agreement. Nothing herein shall be construed to prevent
disclosure of Confidential Information as may be required by applicable law or
regulation, or pursuant to the valid order of a court of competent jurisdiction
or an authorized government agency, provided that the disclosure does not exceed
the extent of disclosure required by such law, regulation, or order. You shall
promptly provide written notice of any such order to the Board.

6

--------------------------------------------------------------------------------

(b)
Notice of Immunity Under the Economic Espionage Act of 1996, as amended by the
Defend Trade Secrets Act of 2016.  Notwithstanding any other provision of this
Agreement:

(i)
You will not be held criminally or civilly liable under any federal or state
trade secret law for any disclosure of a trade secret that: (A) is made: (1) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (2) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding.

(ii)
If you file a lawsuit for retaliation by the Company for reporting a suspected
violation of law, you may disclose the Company's trade secrets to your attorney
and use the trade secret information in the court proceeding if you: (A) file
any document containing the trade secret under seal; and (B) do not disclose the
trade secret, except pursuant to court order.

9.
Ownership of Information and Property.  You agree that all information and
property of the Company or its affiliates that comes into your control or
possession due to your relationship with the Company or any of its affiliates,
including without limitation any Confidential Information, are and shall remain
the property of the Company or an Affiliate, as applicable, and, at the
Company's request, you shall promptly return all such information and property
to the Company and provide to Company a written certificate confirming that all
such information and property have been returned to the Company.

10.
Non-Competition and Non-Solicitation Covenants.

(a)
Prohibited Activities.  During the Term of your employment and for twelve (12)
months thereafter (the "Restricted Period"), in addition to your other
obligations hereunder, you shall not, in any manner, directly or indirectly,
(i) engage or invest in, (ii) own, manage, operate, finance, control,
(iii) participate in the ownership, management, operation, financing, or control
of, or (iv) be employed by, work for or with, or in any way assist any business
or any person or entity that engages in the Restricted Business (as defined
below) in the Restricted Territory (as defined below).  For purposes of this
Agreement, (x) "Restricted Business" means the business and operations that are
the same or similar to those engaged in by the Company or its affiliates during
your employment with the Company, or in which any of the Company or its
affiliates has material plans to engage of which you are aware during the period
of your employment with the Company, which business and operations include the
business of advanced computer graphics technology for digital planetariums and
full dome digital cinemas worldwide, full-dome education including projection
systems, software, curriculum, lighting and audio and dome screens, and other
architectural domes, spheres, and freeform structures; and (y) "Restricted
Territory" means the geographic area where the Company and its affiliates
conduct business. For purposes of this paragraph, "Company" shall mean E&S and
its affiliates.  For avoidance of doubt, a Restricted Business may take the form
of a sole proprietorship, corporation, partnership, limited liability company,
governmental or private entity or any other entity of whatever kind (including
without limitation, a private equity fund) that engages in a Restricted
Business.

7

--------------------------------------------------------------------------------

(b)
Communication of Contents of Covenants.  During the Restricted Period, you will
communicate the contents of this Agreement to any person or entity that you
intend to be retained or employed by, associated with, or represent and which
you know is engaged in the Restricted Business or in a business that competes
with the Company in the Restricted Business.

(c)
Non-Solicitation of Customers.  You understand and acknowledge that because of
your experience with and relationship to the Company, you will have access to
and learn about much or all of the Company's customer information. "Customer
Information" includes, but is not limited to, names, phone numbers, addresses,
e-mail addresses, order history, order preferences, chain of command, pricing
information and other information identifying facts and circumstances specific
to the customer and relevant to sales and services. You understand and
acknowledge that loss of these customer relationships or goodwill will cause
significant and irreparable harm to the Company.  You agree and covenant that
during the Restricted Period, you will not directly or indirectly solicit,
contact (including but not limited to e-mail, regular mail, express mail,
telephone, fax, and instant message), attempt to contact or meet with the
Company's current, former or prospective customers for purposes of offering or
accepting goods or services similar to or competitive with those offered by the
Company.

(d)
Tolling of Covenants.  If it is judicially determined that you have violated any
of your obligations under this Agreement, then the Restricted Period will
automatically be extended by a period of time equal in length to the period
during which such violation or violations occurred.

(e)
Non-disparagement.  You and the Company both agree and covenant that neither
will at any time make, publish or communicate to any person or entity or in any
public forum any defamatory or disparaging remarks, comments or statements
concerning the other or its businesses, or any of its employees, officers, and
existing and prospective customers, suppliers and other associated third
parties. This section does not, in any way, restrict or impede you from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order.

8

--------------------------------------------------------------------------------

(f)
Acknowledgments.  You understand that the nature of your position gives you
access to and knowledge of Confidential Information and places you in a position
of trust and confidence with the Company. You further understand and acknowledge
that the Company's ability to reserve these for the exclusive knowledge and use
of the Company is of great competitive importance and commercial value to the
Company, and that improper use or disclosure by you is likely to result in
unfair or unlawful competitive activity. You acknowledges that your obligations
under this Section 10 (including the geographic boundaries, scope of prohibited
activities and the time duration of the provisions) are reasonable in the
context of the nature of the Restricted Business and the competitive injuries
likely to be sustained by the Company if you were to violate such obligations,
and are no broader than are necessary to protect the legitimate business
interests of the Company.  You further acknowledge that the Company would not
have employed you in the absence of this Section 10 and your other covenants and
representations and warranties made herein, which you acknowledge constitutes
good, valuable and sufficient consideration.

11.
Severability.  If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.

12.
Assignment.  In view of the personal nature of the services to be performed
under this Agreement by you, you cannot assign or transfer any of your
obligations under this Agreement.

13.
Entire Agreement.  This Agreement and the agreements referred to above
constitute the entire agreement between you and the Company regarding the terms
and conditions of your employment, and they supersede all prior negotiations,
representations or agreements between you and the Company regarding your
employment, whether written or oral.

14.
Modification.  This Agreement may only be modified or amended by a supplemental
written agreement signed by you and an authorized representative of the Company.

15.
Governing Law.  This Agreement, and all matters relating hereto, including any
matter or dispute arising out of the Agreement, shall be interpreted, governed,
and enforced according to the laws of the State of Utah, without regard to
conflict of laws principals.

9

--------------------------------------------------------------------------------

16.
Remedies and Jurisdiction.

(a) You hereby acknowledge and agree in addition to all other remedies available
to the Company for a breach of this Agreement (including, without limitation,
the right to recover damages), the Company shall be entitled to seek injunctive
relief.  To enforce the provisions of this Section 16(a), the Company may seek
relief from any court with proper jurisdiction.
(b) All claims, disputes and other matters in question between the parties
arising under this Agreement, shall, unless otherwise provided herein, be
decided by binding arbitration before a single independent arbitrator selected
pursuant to Section 16(d).  TO THE EXTENT ALLOWABLE UNDER APPLICABLE LAW, ALL
DISPUTES INVOLVING ALLEGED UNLAWFUL EMPLOYMENT DISCRIMINATION, BREACH OF
CONTRACT OR POLICY, OR EMPLOYMENT TORT COMMITTED BY THE COMPANY OR A
REPRESENTATIVE OF THE COMPANY, INCLUDING CLAIMS OF VIOLATIONS OF FEDERAL OR
STATE DISCRIMINATION STATUTES OR PUBLIC POLICY, SHALL BE RESOLVED PURSUANT TO
THIS AGREEMENT AND THERE SHALL BE NO RECOURSE TO COURT, WITH OR WITHOUT A JURY
TRIAL.  The arbitration hearing shall occur at a time and place convenient to
the parties in Minneapolis, Minnesota, within thirty (30) days of selection or
appointment of the arbitrator.  The arbitration shall be governed by the
National Rules for the Resolution of Employment Disputes of AAA in effect on the
date of the first notice of demand for arbitration.  The arbitrator shall issue
written findings of fact and conclusions of law, and an award, within fifteen
(15) days of the date of the hearing unless the parties otherwise agree.
(c) In cases of breach of contract or policy, damages shall be limited to
contract damages.  In cases of discrimination claims prohibited by statute, the
arbitrator may direct payment consistent with the applicable statute.  Issues of
procedure, arbitrability, or confirmation of award shall be governed by the
Federal Arbitration Act, 9 U.S.C. §§ 1‑16.
(d) The parties shall select the arbitrator from a panel list made available by
the AAA.  If the parties are unable to agree to an arbitrator within ten (10)
days of receipt of a demand for arbitration, the arbitrator will be chosen by
alternatively striking from a list of five (5) arbitrators obtained by the
Company from AAA.  The Executive shall have the first strike.
17.
Attorneys' Fees.  In any arbitration, court action or other adjudicative
proceeding arising out of or relating to this Agreement or Employee's employment
with the Company, each party shall pay its own attorneys', accountants', and
experts' fees and costs of such proceeding(s).

18.
Section Headings.  The section headings of this Agreement are inserted only for
convenience and in no way define, limit, or describe the scope or intent of this
Agreement nor affect its terms and provisions.

10

--------------------------------------------------------------------------------

19.
Construction.  The parties hereto have participated jointly in the negotiation
and drafting of this Agreement and no provision of this Agreement shall be
construed against either party as the drafter thereof.

20.
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original of this Agreement, but all of which
together shall constitute one and the same instrument.

21.
EMPLOYEE ACKNOWLEDGEMENT.  YOU HAVE HAD THE OPPORTUNITY TO CONSULT LEGAL COUNSEL
CONCERNING THIS AGREEMENT AND HAVE OBTAINED AND CONSIDERED THE ADVICE OF SUCH
LEGAL COUNSEL TO THE EXTENT YOU DEEMS NECESSARY OR APPROPRIATE.  YOU HAVE READ
AND UNDERSTANDS THE AGREEMENT, ARE FULLY AWARE OF ITS LEGAL EFFECT, AND HAVE
ENTERED INTO IT FREELY BASED ON YOUR OWN JUDGMENT AND NOT BASED ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.



[Remainder of page left intentionally blank.
Signature page follows.]
11

--------------------------------------------------------------------------------

Please sign and date this letter on the spaces provided below to acknowledge
your acceptance of the terms of this Agreement.


EVANS & SUTHERLAND COMPUTER CORPORATION


By:    /s/ L. Tim Pierce
Title: Chairman


Accepted and agreed this 31st day of August, 2016:
EMPLOYEE


By: /s/ Jonathan Shaw
      Jonathan Shaw
12

--------------------------------------------------------------------------------



EXHIBIT A


EXECUTIVE SEPARATION AND GENERAL RELEASE AGREEMENT
This Confidential Executive Separation and General Release Agreement
("Agreement") is between Jonathan Shaw ("Executive") and Evans & Sutherland
Computer Corporation, a Utah corporation ("E&S" or the "Company"), as well as
each and all of its parents, subsidiaries, and affiliates. Executive has been
serving as President and Chief Executive Officer of the Company pursuant to an
Employment Agreement dated as of September 1, 2016, as amended (the "Employment
Agreement"). In consideration of the mutual promises recited in this Agreement,
Executive and Company hereby agree:
1. General Terms of Termination.  Executive's employment relationship with
Company will terminate on [                ] (the "Separation Date"). Executive
understands and acknowledges that through and including the Separation Date,
that all of Company's human resources policies and practices remain in effect,
and that Executive will continue to receive current base salary and will be
entitled to participate in the same employee benefit and incentive compensation
plans/programs as other similarly situated employees, subject to any
restriction, limitation and discretionary authority specified in such plans and
programs.
2. Other Compensation and Benefits.  Executive understands that except as
expressly provided for herein by this Agreement, all other compensation and
benefit plans, policies and programs in which Executive participates in as a
result of employment with Company, shall be administered pursuant to their
terms, provisions and administrative practices and policies that are then in
effect, as interpreted and applied by Company or the plan administrator(s) as
applicable.
3. Separation Payment and Benefits.  Company agrees to provide Executive with
separation payment and benefits and described as follows:
(a) Separation Payment.  Company will pay separation payments in the amount of
[              ], which represents one hundred thirty-five percent (135%) of
Executive's Base Salary as determined on the date of this Agreement.  Payment of
such amount shall commence immediately following the expiration of the
revocation period set forth in Section 15 and shall be made [over a period of
twelve (12) months][in a single lump sum].
(b) Vesting of Equity Compensation.  Subject to the terms of the Company's 2014
Stock Incentive Plan (the "Equity Plan"), applicable awards and applicable law,
Company will cause any outstanding, qualified option, non-qualified stock
option, restricted stock unit and/or other equity awards provided pursuant to
the Equity Plan to become vested to the extent not current vested.  The shares
associated with any vested awards (less any applicable tax withholding) will be
issued or delivered to Executive in accordance with the terms of the applicable
awards, the Equity Plan, and applicable law.
1

--------------------------------------------------------------------------------

(c) COBRA Continuation.  If Executive properly and timely elects to continue his
medical, dental and vision insurance coverage (collectively, "health insurance
coverage") under Company's group medical, dental and vision insurance plans
(collectively, "Continuation Coverage") pursuant to the Consolidated Omnibus
Budget Reconciliation Act ("COBRA"), Company shall reimburse Executive for
payments made by him for such Continuation Coverage for him and his dependents
who qualify for continuation coverage under COBRA for one (1) year following the
Separation Date (the "COBRA Pay Period").  If Executive elects to continue COBRA
coverage after the end of the COBRA Pay Period, such Continuation Coverage shall
be entirely at his own expense.  Notwithstanding the foregoing, if, during the
COBRA Pay Period, Executive obtains insurance coverage through a new employer or
Medicare, the Company shall have no further obligation to pay any portion of the
premiums for Continuation Coverage under the Company's group health insurance
plans.
4. General Release.  In consideration of the promises, covenants and agreements
contained herein, Executive, for himself and his heirs, successors, and assigns,
hereby releases and forever discharges Company and its officers, shareholders,
directors, employees, agents, representatives, attorneys, parent, subsidiary and
affiliated companies, successors and assigns, and each of them, of and from any
and all claims, losses, demands, actions, causes of action, obligations, debts
and/or liabilities (the "Released Claims") relating to any matters of any kind,
presently known or unknown, in law or in equity, arising out of any acts,
omissions, events or facts which have occurred up to, and including the time of,
the Effective Date.  The Released Claims released pursuant to the foregoing
paragraph include, without limitation, any claims, losses, demands, actions,
causes of action, obligations, debts, and/or liabilities resulting from or
arising out of Executive's employment by Company, the termination thereof, or
any transaction, event, action, dispute and/or activity related thereto, as well
as any claims arising under Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act, the Fair Labor Standards Act,
the Equal Pay Act of 1963, the Americans with Disabilities Act, the Family and
Medical Leave Act, the Employment Retirement Income Security Act, the Utah
Anti-Discrimination Act, the Utah Payment of Wages Act, or any other federal,
state or local statute prohibiting employment discrimination, harassment, or
retaliation, or any claim for general, special, or other compensatory damages,
consequential damages, punitive damages, back or front pay, fringe benefits,
attorneys' fees, costs, or other damages or expenses, or any claim for
injunctive relief or other equitable relief, or any claim for alleged wrongful
discharge, breach of express or implied contract, breach of the covenant of good
faith and fair dealing, termination in violation of public policy, negligence,
negligent hiring, retention, or employment, invasion of privacy, defamation,
intentional or negligent infliction of emotional distress, fraudulent
representation, fraudulent omission, assault, battery, interference with
contract or other economic opportunity, failure to pay wages due or other monies
owed, failure to pay pension benefits, conversion, breach of duty, vicarious
liability, any claim arising under any federal or state statute or local
ordinance regulating the health and/or safety of the workplace, or any other
tort, contract or statutory claim.
5. Exclusions from General Release.  This Agreement's general release provisions
exclude: claims arising after Executive signs this Agreement; claims for breach
of this Agreement; any claim for coverage under E&S's Directors and Officers
insurance policy or any applicable indemnification agreement or policy; and
claims that cannot be waived, such as for unemployment or worker's compensation.
2

--------------------------------------------------------------------------------

6. Protected Rights.  Employee understands that nothing contained in this
Agreement limits Employee's ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission ("Government Agencies"). Employee further understands that this
Agreement does not limit Employee's ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. This Agreement does not limit
Employee's right to receive an award for information provided to any Government
Agencies.
7. Cooperation and Assistance.  Executive agrees to cooperate and assist in the
investigation, prosecution or defense of any potential claims or concerns
regarding Company's or any affiliates' business about which he has relevant
knowledge, including:  (i) by providing truthful information and testimony as
reasonably requested by Company; and (ii) by providing truthful information and
testimony with Government Agencies on matters pertaining to any investigation,
litigation or administrative proceeding concerning Company or its affiliates. 
Company will reimburse Executive for reasonable time, travel and out‑of‑pocket
expenses incurred in providing such cooperation and assistance after the
Separation Date.
Except as provided for in Section 18 with regard to governmental reporting,
Executive further agrees to inform Company of all subpoenas, correspondence,
telephone calls, and requests for information, inquiries or other contacts he
may receive from third parties, concerning any fact or circumstances known to
him during his employment.  Executive agrees to inform E&S within three (3)
business days of each such contact.  All notices and other communications
Executive may provide Company as required to accomplish this obligation shall be
in writing and shall be given by Executive in hand or by overnight delivery,
with a signed receipt, shall be deemed effective as of the date delivered.
8. Indemnification.  Company shall defend and indemnify Executive with respect
to Executive's actions in the performance of Executive's duties arising from his
employment and performance as an officer and employee through the Separation
Date to the fullest extent permitted by the Company's Bylaws as in effect from
time to time.
9. Non-Disparagement.  Executive agrees not to criticize, make any negative
comment about or otherwise disparage Company and its current officers and
directors in any manner, whether orally or in writing and directly or
indirectly, that when viewed objectively, appears calculated to disrupt or
impair their normal, ongoing business operations, or to harm their reputation
with employees, suppliers, customers, agents, shareholders or the public. 
Company agrees that it will instruct its executive officers and Directors, not
to criticize, make any negative comment about or otherwise disparage Executive
in any manner, whether orally or in writing and directly or indirectly, that
when viewed objectively, appears calculated to disrupt or impair or to harm his
reputation with prospective employers, employees, suppliers, customers, agents,
shareholders or the public.
Executive further agrees not to provide testimony as an expert or paid witness
on behalf of a party adverse to Company or its affiliates.  This paragraph does
not prohibit Executive from testifying pursuant to a subpoena or from accepting
witness fees accompanying a subpoena, and this paragraph in no way limits
Executive's right to report possible violations of law or regulation to
Government Agencies; to file a charge with any governmental administrative
agency or participate in any such agency investigation; nor from making other
disclosures that are protected under whistleblower provisions of state or
federal law or regulation.
3

--------------------------------------------------------------------------------

10. Reference.  Executive agrees to direct all inquiries regarding employment,
including those from prospective employers to [                       ].
11. Obligations Regarding Trade Secret and Company Confidential Information. 
Executive acknowledges that during his employment, he developed and has been
exposed to trade secrets or Confidential Information (as defined in the
Employment Agreement) regarding Company and its affiliates.  Company considers
such Confidential Information to be valuable and proprietary.  Except as
provided for in Section 18 with regard to governmental reporting, Executive
acknowledges that he is under a continuing obligation to keep confidential, not
disclose and not use any Confidential Information, except as specifically
authorized by Company, pursuant to Section 8 of the Employment Agreement, which
continues to be enforceable by Company according to its terms.
12. Obligations Regarding Non-Solicitation and Non-Competition.  Executive
acknowledges that he is obligated, during the Restricted Period (as defined in
the Employment Agreement), not to directly or indirectly solicit, contact,
attempt to contact or meet with the Company's current, former or prospective
customers as more fully described in Section 10 of the Employment Agreement,
which continues to be enforceable by Company according to its terms.  Executive
further acknowledges that he is obligated, during the Restricted Period not to
engage in any Restricted Business (as defined in the Employment Agreement) in
the Restricted Territory (as defined in the Employment Agreement) as more fully
described in Section 10 of the Employment Agreement, which continues to be
enforceable by Company according to its terms.
13. Breach by Executive.  In the event of a breach by Executive of any of the
provisions of this Agreement, including without limitation the duty to
cooperate, confidentiality, non-solicitation, non-competition or
non-disparagement provisions of this Agreement, Company's obligation to make any
payment under this Agreement will immediately cease.  Executive acknowledges
that irreparable harm would result from any breach by Executive of the
provisions of this Agreement, and that monetary damages alone would not provide
adequate relief for any such breach.  Accordingly, if Executive breaches or
threatens to breach this Agreement, Executive consents to injunctive relief in
favor of Company without the necessity of Company posting a bond.
14. Advice to Consult Legal Counsel.  Since this Agreement includes a waiver of
rights, including those rights falling under the Age Discrimination in
Employment Act, Executive has been advised to consult an attorney before signing
this Agreement.
15. Period to Consider Agreement.  Executive agrees that he has at least
twenty‑one (21) days from the day that he has been given this Agreement, not
counting the day upon which he received it, to consider whether to sign the
Agreement. If he signs the Agreement before the end of the 21‑day period, he
agrees that he will have done so knowingly and voluntarily, without undue
influence, duress or any type of pressure by Company.
4

--------------------------------------------------------------------------------

16. Right to Revoke Agreement.  Executive may rescind this Agreement at any time
within seven (7) days after signing it, not counting the day upon which he signs
it.  This Agreement will not become effective or enforceable unless and until
the 7‑day rescission period has expired without Executive rescinding it.
17. Procedure for Accepting or Rescinding the Agreement.  To accept the terms of
this Agreement, Executive agrees that he must deliver the Agreement, after
having signed and dated it, to Company by hand or mail.  If he decides to
rescind the acceptance, the Executive must deliver to Company by hand or by mail
a written, signed statement to announce that acceptance of this Agreement is
rescinded.  This statement must be delivered to Company within the 7‑day
rescission period.  Executive understands that all deliveries of acceptance or
rescission to Company must be made to [                       ].
18. Executive Acknowledgments.  By signing this Separation Agreement, Executive
agrees that: he has been advised to consult with legal counsel concerning the
terms of this Agreement prior to signing it; that he is entering into this
Separation Agreement knowingly and voluntarily; that he has been paid for all
time worked; and that he has paid for all unused accrued paid vacation leave in
accordance with Company's vacation leave policy.  Executive also acknowledges
and agrees to cooperate in the return of all property belonging to Company,
including but not limited to identification badge, keys, key cards, files (in
whatever form – including electronic files), records, computer access codes,
computer passwords, computer hardware, computer programs, instruction manuals,
business plans, as well as other documents prepared or received and other
property used in connection with his employment.
19. Confidentiality.  The parties mutually agree to keep the existence and terms
of this Agreement, and the discussions between them regarding this Agreement,
confidential and agree that neither the existence, the terms, nor the
discussions with regarding this Agreement shall be disclosed or communicated in
any manner except (i) as required by legal proceedings to secure compliance with
or enforcement of the terms of this Agreement; (ii) in response to any proper
subpoena, court order, or lawful discovery request in litigation; (iii) to
Employee's spouse, domestic partner, or financial/legal advisors, all of whom
shall agree to keep such information confidential; or (iv) as required by law. 
This provision also does not prohibit or restrict Executive (or his attorney)
from responding to any inquiry about this Agreement or its underlying facts and
circumstances by the Securities and Exchange Commission ("SEC") or any other
Government Agencies, nor does this confidentiality obligation require Executive
to notify Company regarding any such reporting, disclosure or cooperation with
SEC or any other entity or agency of the government.
20. Non-Admissions.  The fact and terms of this Separation Agreement are not an
admission by Company or by the Executive of liability or other wrongdoing under
any law.
21. Internal Revenue Code Section 409A.  The Parties agree that the separation
payment made pursuant to this Agreement does not constitute deferred
compensation for purposes of Section 409A of the Internal Revenue Code of 1986
and its accompanying regulations ("Section 409A").  Specifically, the separation
payment described in this Agreement will be made in a manner that will cause it
to be a short-term deferral as described in Treas. Reg. § 1.409A-1(b)(4).  This
Agreement shall be implemented and construed in a manner to give effect to the
foregoing.  In no event whatsoever shall Company or any of its affiliates be
liable for any tax, interest or penalties that may be imposed on Executive
pursuant to Section 409A.  Neither Company nor any of its affiliates have any
obligation to indemnify or otherwise hold Executive harmless from any such
taxes, interest or penalties, or liability for any damages related thereto.
5

--------------------------------------------------------------------------------

22. Entire Agreement and Enforceability.  The Parties agree that this Agreement
is the entire Agreement between them regarding the termination of their
employment relationship, and that if any part of this Agreement is found to be
invalid, the rest of the Agreement will be enforceable between them.  Any
changes to this Agreement after it was first presented to Executive, whether
material or immaterial, do not restart the decision period described in the
Section entitled "Period to Consider Agreement."  Further, both parties agree
that this Agreement shall be interpreted and enforced in accordance with the
laws of the State of Utah. Notwithstanding any other provision of this
Separation Agreement, it is expressly understood and agreed by the parties that
Section 16 of the Employment Agreement shall remain in full force and effect.

_________________________
Executive Signature
Date:  ____________________ 


EVANS & SUTHERLAND COMPUTER CORPORATION


By:  ______________________ 
Title:  _____________________ 
Date:  _____________________ 




6

--------------------------------------------------------------------------------

 